Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: claims 14 & 20 appear to be missing periods.  
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 defines a second transistor coupled to itself.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 & 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amin et al. (US PGPUB 2020/0321860).
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPUB 2008/0258798) in view of Daley (US pat. no. 10,249,769).
Refer to fig. 3 for instance of Huang et al. initially. Treating independent claim 1 first, a level shifter circuit is shown including input and output terminals Vin and Vout, a first transistor M2, a current source Ib and a variable resistance RL. For given values of resistance, current and VGS of M2 a constant level shift will be achieved (see equation 1). The difference between the claim and Huang et al. is that a control terminal for the variable resistor is not shown. However, Huang et al. specify that the resistor may be a diffusion type (paragraphs 7 & 21 for instance). Daley discloses using a MOSFET as tunable diffusion resistor (see abstract and fig. 2A for instance). It would have been obvious to utilize such a construction for the resistor RL of Huang et al. in order to adjust the resistance which Huang et al. desires to be adjustable (paragraph 19). Such an arrangement would have a control terminal (gate) which would set the resistance as a function of the voltage applied thereto. Regarding the ‘buffer amplifier’ of the 
Regarding claim 2, fig.3 shows the transistor as NMOS (M2) and regarding claim 3, fig. 5 shows a PMOS embodiment (M3). This embodiment may also be read on claim 1 in the same manner as fig. 3 and Huang et al. indicate at paragraph 23 that either NMOS or PMOS level shifters may be used. Regarding claims 4-7, Daley discloses both NMOS and PMOS resistors (abstract).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Daley as applied to claim 1 above, and further in view of Kimura (US PGPUB 2009/0146723).
Claim 12 may be read on Huang et al. in view of Daley in the same manner as claim 1 above except for the second transistor claimed. Kimura discloses in fig. 1 a level shift circuit that like Huang et al. utilizes a source follower (M1) with a current source to provide the shift between input and output terminals. Kimura also has a replica source follower (M2) connected between the same input and an identical current source in order to facilitate a feedback signal. It would have been obvious to use such a second transistor with the level shifter of Huang et al. so that the amount of shift could be sensed without affecting the signal path.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. in view of Agrawal (US pat. no. 9,178,517).
The difference added by this claim over Amin et al. is that the first transistor is NMOS rather than PMOS. However, it is known from Agrawal to utilize NMOS FDSOI transistors in level shifter construction (see abstract of Agrawal for instance). It would .
Claims 8-11 & 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed. While Kimura discloses in fig. 3 a buffer amplifier M1 that provides level shift and a reference voltage VREF that is compared with the shifted level by a difference circuit A1 the output of which is fed back to control the level shift, the circuit lacks the integrator claimed in claim 21.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roo (US pat. no. 6,459,246) is cited since it is applied in the PCT search report and all other references so applied were listed in the applicant’s IDS filed November 25, 2020; it appears that the ‘Kono’ reference there cited, which has a similar patent number, was intended to be a citation of Roo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).